           Case 4:19-cr-00631 Document 18 Filed on 07/20/20 in TXSD Page 1 of 2
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                                                                                            July 20, 2020
                                                                                         David J. Bradley, Clerk

UNITED STATES DISTRICT COURT           SOUTHERN DISTRICT OF TEXAS
                        HOUSTON DIVISION
UNITED STATES OF AMERICA,                            '
                                                     '
versus                                               '            Criminal No.4:19-cr-631-1
                                                     '
Carlos Ruben Ramirez-Monroy                          '
                                                     '


                                            SCHEDULING ORDER

1.   Estimated trial time:                                        ___5 days___ days (5.5 hours/
                                                                  day)
2.   Motions will be filed by:
                                                                  August 10, 2020
3.   Responses will be filed by:
                                                                  August 20, 2020
4.   Pretrial Conference is set for:
                                                                  September 14, 2020
                                                                  at 2:30 p.m.
5.   Proposed voir dire and jury instructions are due:
                                                                  September 15, 2020
6.   Jury Selection and Trial is set for:                         September 22, 2020
                                                                  at 9:00 a.m.

7.   Speedy trial limits waived:                                  G Yes          G XXX No


Direct questions about this schedule to Glenda Hassan, Case Manager to United States District Judge Lynn
N. Hughes, (713) 250-5516, Glenda_Hassan@txs.uscourts.gov.

         Signed ________July 20__________________________________, at Houston, Texas.




                                                         _____________________________________
                                                               United States Magistrate Judge
          Case 4:19-cr-00631 Document 18 Filed on 07/20/20 in TXSD Page 2 of 2




                                           Criminal Procedures



Judge Lynn N. Hughes                                                                    Glenda Hassan
United States District Court                                                             Case Manager
Courtroom 11-C, Eleventh Floor                                              United States District Clerk
United States Court House                                                       Post Office Box 61010
515 Rusk Avenue                                                             Houston, Texas 77208-1010
Houston, Texas 77002-2605                                              Glenda_Hassan@txs.uscourts.gov

                                             Court Schedule

Arraignments, sentencings, and other miscellaneous proceedings will usually be held on Mondays at 1:30
p.m. Lengthy proceedings will be scheduled later in the week.

                                            Pretrial Materials

Two copies proposed voir dire, proposed jury charge, legal memoranda specifying issues with authorities,
and four copies exhibit and witness lists.

                                             Pleas of Guilty

As soon as a plea agreement is reached, counsel will notify the case manager immediately to set a
rearraignment.

The Assistant United States Attorney will prepare a Sentence Data Sheet and Plea Agreement and send
them to the case manager by email at least two business day before the rearraignment.

                                               Late Filings

Copies of documents filed within twenty-four hours before any setting must be delivered to chambers as
well as filed.

                                           Other Requirements

The court’s general procedures apply in criminal cases in addition to these items. Please read them.
